Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney Mr. James D. Stevens on 1/11/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, lines 8 and 12, “substantially” has been deleted.  
Claim 2, line 2, “substantially” has been deleted.
Allowable Subject Matter
3.	Claims 1-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: said shaft having a portion adjacent to said plunger which is of uniform cross-section throughout and an outer end portion which slopes inwardly towards an outer end of said shaft such that said shaft terminates in a sharp outer end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754